UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7082


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARK JACOB JONES, SR., a/k/a Mark J. Jones, Sr.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:14-cr-00132-RGD-LRL-2; 2:16-
cv-00106-RGD-LRL)


Submitted: January 22, 2019                                       Decided: January 25, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Jacob Jones, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mark Jacob Jones, Sr., appeals the district court’s order denying his motion for

relief. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. United States v. Jones, Nos. 2:14-cr-00132-

RGD-LRL-2; 2:16-cv-00106-RGD-LRL (E.D. Va. Aug. 10, 2018). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2